DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication US2009/0217459A1 hereinafter referred to as Rudolph. Rudolph discloses a mattress 200 having internal airflow 210, 220 comprising: a generally flat main body having vertically oriented sidewalls and opposing end portions, and upper and lower surfaces; a cavity 210, 220 disposed interiorly of said main body and having one or more outlets formed in said sidewalls; an opening 210 formed in said upper surface: whereby said opening is in fluid communications said outlets to provide ambient air to said opening; as per claim 2 wherein a conduit 112 is inserted into said cavity; as per claim 4 wherein said opening is sized for an average adult user; as per claim 5 wherein said conduit is removable. 
Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,315,282 hereinafter referred to as Lowery. Lowery discloses a mattress 30 having internal airflow 31, as per claim 2 wherein a conduit 44 is inserted into said cavity; as per claim 3 wherein said opening is surrounded by removable cushioning material 35, 40; as per claim 4 wherein said opening is sized for an average adult user; as per claim 5 wherein said conduit is removable. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Lowery. Rudolph discloses the claimed apparatus however does not disclose wherein said opening is surrounded by removable cushioning material. Lowery teaches a removable cushioning material 35, 40 for a head support airflow passage. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the opening on the bed of Rudolph to include a removable cushioning material as taught by Lowery. For the purpose of providing a soft contact surface for the user’s face when in the prone sleep position. Such a modification would not yield expected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached notice of references cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-TH 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673